Exhibit 10.1


 
equitygrantagreementimage1.jpg [equitygrantagreementimage1.jpg]
 
EQUITY GRANT AGREEMENT
(Time-Vesting)
This Equity Grant Agreement (this “Agreement”), dated as of the date shown on
the signature page attached hereto, is made and entered into effective between
FelCor Lodging Trust Incorporated, a Maryland corporation (the “Company”), and
the undersigned executive officer of the Company (“Grantee”).
W I T N E S S E T H:
WHEREAS, the Compensation Committee and Board of Directors of the Company has
adopted the FelCor Lodging Trust Incorporated 2014 Equity Compensation Plan (as
amended, supplemented, modified, superseded or replaced through the date hereof,
the “Plan”); and
WHEREAS, the stockholders of the Company have approved the Plan; and
WHEREAS, pursuant to the Plan, the Compensation Committee of the Board of
Directors of the Company (the “Committee”) has authorized the Company to grant
to the Grantee the right to receive shares of common stock of the Company
(“Common Stock”), whether awarded directly or in respect to Restricted Stock
Units, and certain other consideration on the terms and conditions herein set
forth.
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:
1.Incorporation of the Plan; Certain Definitions. A copy of the Plan, as
amended, is attached hereto and hereby incorporated herein by reference, and all
of the terms, conditions and provisions contained therein shall be deemed to be
terms, conditions and provisions of this Agreement. Capitalized terms used but
not otherwise defined in this Agreement shall have the meanings ascribed to them
in the Plan. As used in this Agreement:
“Award Year” means the calendar year in which the Grant Date occurs.
“Cause” means Grantee: (i) is convicted of or pleads nolo contendere to a
felony; (ii) commits fraud or a material act or omission involving dishonesty
with respect to the Company or any of its respective employees, customers or
affiliates, as reasonably determined by the Company; (iii) willfully fails or
refuses to carry out any material responsibilities assigned to Grantee, as
reasonably determined by the Company; (iv) engages in gross negligence, willful
misconduct, or a pattern of behavior which has had or is reasonably likely to
have a material adverse effect on the Company, as reasonably determined by the
Company; or (v) willfully engages in any act or omission which is in material
violation of the Company’s Code of Business Code and Ethics or its Insider
Trading Policy, such as they now exist or hereafter are supplemented, amended,
modified or restated, including, but not limited to, engaging in insider
transactions, disclosing a proposed or pending business transaction, receiving
preferential treatment or gifts, failing to disclose conflicts of interest,
disseminating inside information, and/or taking advantage of corporate
opportunities for personal benefit.


    



--------------------------------------------------------------------------------




“Change in Control” means any transaction or series of related transactions as a
consequence of which (i) the Company (x) is not the surviving entity in any
merger or consolidation (or survives only as a subsidiary or another entity),
(y) sells all or substantially all of its assets to any person or entity (other
than a subsidiary of the Company) or (z) is to be dissolved and liquidated or
(ii) (x) a person or entity, or persons or entities working in concert, have
obtained the ability to elect a majority of the Company’s Board of Directors or
(y) a majority of the Company’s Board of Directors is comprised of directors who
were not elected by the Company’s stockholders prior to such transaction or
series of related transactions.
“Good Reason” means (i) the assignment to Grantee of any duties inconsistent
with Grantee’s status as a senior executive officer of the Company or any
substantial reduction in or restriction upon the nature, status or extent of
Grantee’s responsibilities or authority; (ii) a reduction by the Company in
Grantee’s annual base salary, as in effect immediately prior to such reduction,
except for across-the-board salary reductions similarly affecting all executives
of the Company; and (iii) any circumstance constituting “Good Reason” following
a “Change in Control of the Company” as those terms are defined in the Change in
Control and Severance Agreement dated as of October 23, 2007; provided, however,
that any such termination shall not be treated as termination for Good Reason
unless Grantee shall have delivered a written notice to the Company within
ninety (90) days of the initial existence of the factual basis for such
termination stating his intention to terminate his employment for Good Reason,
specifying the factual basis for such termination and affording the Company the
opportunity for thirty (30) days thereafter to cure the underlying reason, if
any, for such termination. Such termination must occur within a period of time
that does not exceed two (2) years from the initial existence of any of the Good
Reason conditions specified above.
“Grant Amount” means the number of shares of Common Stock shown on the signature
page hereof.
“Grant Date” means the date of this Agreement.
“Vesting Date” means (i) with respect to the first one-half of the Award,
December 27th of the second calendar year immediately following the Award Year
(or, if that day is not a business day, the very next business day), and (ii)
with respect to the remaining one-half of the Award, December 27th of the third
calendar year immediately following the Award Year (or, if that day is not a
business day, the very next business day), or in each such case, such earlier
date upon which the shares and other compensation subject to vesting in
accordance with this Agreement, any other agreement between Grantee and the
Company or any applicable Company policy are permitted to vest. Notwithstanding
the foregoing:
a.
if the status of Grantee as an Employee under the Plan shall terminate as a
consequence of Grantee’s retirement and Grantee is at least 60 years old at the
time of Grantee’s retirement, the entire Award shall vest as of Grantee’s last
day of employment with the Company immediately preceding separation from service
on account of retirement. If Grantee is a “specified employee” (within the
meaning of Code Section 409A) on the date of his “separation from service”
(within the meaning of Code Section 409A), any payments of Vested Shares that
are nonqualified deferred compensation made with respect to such separation from
service under this Agreement, will be delayed in order to comply with Code
Section 409A(a)(2)(B)(i), and such payments or benefits will be paid or
distributed to the Grantee on the earlier of: (i) the expiration of the
six-month period measured from the date of Grantee’s separation from service on
account of retirement, or (ii) the date of Grantee’s death. Upon the expiration
of the applicable six-month period under Code Section 409A(a)(2)(B)(i), all
payments deferred pursuant to this clause a will be paid to Grantee (or
Grantee’s surviving spouse, or, if none, Grantee’s estate, in the event of
Employee’s death) in a lump sum payment;



2



--------------------------------------------------------------------------------




b.
if the status of Grantee as an Employee under the Plan shall terminate by reason
of the death of Grantee or the Disability of Grantee, the entire Award shall be
accelerated to vest on the last business day immediately preceding Grantee’s
Death or determination of Disability;

c.
if the status of Grantee as an Employee under the Plan shall terminate by reason
of a termination by the Company other than for Cause, or by Grantee for Good
Reason, the entire Award shall be accelerated to vest on the last business day
immediately preceding Grantee’s date of termination of employment;

d.
in connection with a Change in Control, vesting of the entire Award shall be
accelerated to the last business day immediately preceding such Change in
Control; and

e.
to the extent the Company and Grantee are parties to an employment agreement,
change in control and severance agreement or similar agreement (each, an “Other
Agreement”) that provides for accelerated vesting of equity-based compensation
and related benefits, the entire Award shall vest on the earlier of (x) the date
provided for in this Agreement without reference to any such Other Agreement and
(y) the earliest date provided for in any such Other Agreement.

“Vesting Period” mean the period beginning on the Grant Date and ending on the
relevant Vesting Date(s).
1. Grant. As authorized by the Committee, and subject to the terms, conditions
and provisions contained in the Plan and this Agreement, the Company hereby
grants to the Grantee an Award of Restricted Stock Units corresponding to the
Grant Amount entitling Grantee to receive on each of the Vesting Dates shares of
Common Stock in the increments set forth in the definition of Vesting Dates, as
a matter of separate inducement and agreement in connection with his employment,
but not in lieu of any salary or other compensation for his services. Dividends
and other distributions earned (based upon the record date) with respect to
Common Stock from the Grant Date through the applicable Vesting Date shall
accrue when otherwise paid by the Company and shall, in accordance with the
Plan, be paid with respect to Vested Shares on the date they vest.
2. Applicable Payroll Taxes; Withholding. Cash payments made in respect of
accrued dividends and other distributions in respect of Vested Shares shall be
made net of applicable income, employment and other required tax withholding
(“Payroll Tax”). In connection with the issuance of Vested Shares, for purposes
of satisfying applicable Payroll Tax withholding requirements, the Company shall
withhold that number of Vested Shares equal in value to the statutory amount of
Payroll Tax to be paid in respect of Grantee’s earning Vested Shares; provided,
however, that, alternatively Grantee may elect, at any time prior to the Vesting
Date, to have the Company withhold a different number of Vested Shares, so long
as such different number has a value that is neither less than the minimum or
more than the maximum statutory amount of Payroll Tax to be paid in respect of
Grantee’s earning Vested Shares. For purposes of this Section 3, the value of
Vested Shares on the Vesting Date shall be determined based upon the fair market
value of such shares, determined exclusively by reference to the closing price
as reported by the New York Stock Exchange of shares of the Company’s Common
Stock on the day immediately preceding the Vesting Date (or the nearest
practicable trading day preceding the Vesting Date if such day is not a trading
day).
3. Reservation of Shares; Forfeiture. The Committee has caused the Company to
set aside a sufficient number of shares of Common Stock for issuance to Grantee
hereunder on the Vesting Date. Any such reserved shares that do not vest in
accordance with the terms of this Agreement shall be automatically forfeited and
returned to the status of authorized but unissued shares under the Plan. If the
status of Grantee as an Employee under the Plan shall terminate prior to the
Vesting Date for any reason other than as contemplated in clauses


3



--------------------------------------------------------------------------------




a, b, c, d and e of the definition of Vesting Date, the Award shall immediately
terminate and be forfeited by Grantee without the payment of any consideration
by the Company, and neither Grantee nor any of Grantee’s successors, heirs,
assigns or legal representatives shall thereafter have any further rights or
interest in the Award or underlying shares or other benefits so forfeited or any
certificates evidencing the same.
4. Disputes. If a dispute should arise between the Company and Grantee relating
to the rights, duties or obligations of Grantee hereunder or under the Plan with
respect to the Award granted hereby (or the underlying shares or other
benefits), such dispute shall be resolved by the determination of the Committee,
acting in good faith, which determination shall be final and binding upon the
Company and Grantee, and pending such a determination and the resolution of all
such disputes to the reasonable satisfaction of the Committee, (i) all shares
potentially issuable, and other benefits and compensation potentially payable,
by the Company to Grantee shall remain in the possession of the Company and
subject to all of the terms of this Agreement, regardless of any intervening
expiration of the Vesting Period, and (ii) any and all dividends payable with
respect to any such shares held by the Company shall be received and held by the
Company as custodian until all such disputes have been resolved to the
reasonable satisfaction of the Committee, at which time the accumulated
dividends then held by the Company shall be delivered (without interest thereon)
to the person entitled to receive the shares with respect to which such
dividends were originally paid.
5. Restrictions on Resale of Common Stock. If Vested Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and applicable state securities laws, such Vested Shares may not be sold,
transferred or assigned by Grantee absent such registration, unless an opinion
of counsel satisfactory to the Company shall have been received by the Company
to the effect that such sale, transfer or assignment will not be in violation of
the Securities Act and the rules and regulations thereunder, or applicable state
securities laws. Any certificate issued to Grantee to evidence Vested Shares
that are not so registered may bear a legend to the foregoing effect.
6. Clawback Acknowledgement. Grantee hereby acknowledges that he has received a
copy of the FelCor Lodging Trust Incorporated 2014 Equity Compensation Plan (the
“Plan”) and has previously reviewed the “clawback” policy adopted by the
Committee (including any modification, supplement, amendment or successor
thereto, the “Clawback Policy”). Grantee acknowledges that he understands that
his right to receive or keep compensation paid under this Agreement may be
forfeited under circumstances contemplated by the Clawback Policy, to the extent
applicable to him, and he hereby consents to forfeiture of such compensation
under such circumstances as contemplated by the Clawback Policy.
7. Notices. All notices, surrenders and other communications required or allowed
to be made or given in connection with the Award granted hereunder shall be in
writing, shall be effective when received and shall be hand delivered or sent by
registered or certified mail (i) if to the Company, to FelCor Lodging Trust
Incorporated, 545 E. John Carpenter Frwy., Suite 1300, Irving, Texas 75062,
Attention: General Counsel; or (ii) if to the Grantee, to the Grantee at the
address set forth beneath Grantee’s signature hereto, or to such other address
as to which Grantee may have notified the Company pursuant to this Section.
8. Binding Effect. This Agreement shall bind and, except as specifically
provided in the Plan and this Agreement, shall inure to the benefit of, the
respective Successors, heirs, legal representatives and assigns of the parties
hereto.
9. Governing Law. This Agreement and the rights of all persons claiming
hereunder shall be construed and determined in accordance with the laws of the
State of Maryland.
IN WITNESS WHEREOF, the Company and Grantee have executed this Agreement as of
the 19th day of September 2016.


4



--------------------------------------------------------------------------------




COMPANY:
FELCOR LODGING TRUST INCORPORATED


By: /s/Jonathan H. Yellen    
Jonathan H. Yellen
Executive Vice President, General Counsel and Secretary








GRANTEE:    /s/Troy A. Pentecost    
Troy A. Pentecost




 
 
 
Grant Amount: RSUs corresponding to
77,761 shares of Common Stock


5

